MEMORANDUM **
Heman Cortez-Villasenor appeals from the district court’s judgment and challenges the 120-month sentence imposed following his guilty-plea conviction for conspiracy to manufacture, distribute, and/or possess with the intent to distribute marijuana, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), and 846; and unlawful distribution of an unregistered pes*393ticide, in violation of 7 U.S.C. §§ 136j(a)(1)(A) and 1361(b)(1). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Cortez-Villasenor contends that he received ineffective assistance because his trial counsel failed to argue that he qualified for safety-valve relief under 18 U.S.C. § 3553(f). Contrary to Cortez-Villasenor’s contention, the record does not permit us to consider this claim on direct appeal. See United States v. Rahman, 642 F.3d 1257, 1259-60 (9th Cir.2011) (this court reviews ineffective assistance claims on direct appeal only where the record is sufficiently developed or inadequate representation is obvious).
Cortez-Villasenor also contends that the district court erred by failing to explain its denial of safety-valve relief. We disagree. The record reflects that the district court adopted the presentence report’s finding that Cortez-Villasenor failed to debrief successfully, which was supported by the government’s uncontested description at sentencing of the safety-valve interview. This is sufficient to permit meaningful appellate review. See United States v. Carty, 520 F.3d 984, 992 (9th Cir.2008) (en banc).
In light of our decision, we do not reach Cortez-Villasenor’s request for reassignment to a different judge on remand.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.